Case 2:19-cv-00183-JWH-LAL Document 32 Filed 03/29/21 Page 1 of 1 Page ID #:3544




   1                                                                      JS-6
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11
  12   ANDRE R. PIERSON,                           Case No. LACV 19-183-JWH (LAL)
  13                              Petitioner,      JUDGMENT
  14                      v.
  15   RAYMOND MADDEN, Warden,
  16                              Respondent.
  17
  18
  19         Pursuant to the Order Accepting Report and Recommendation of United
  20   States Magistrate Judge,
  21         IT IS ADJUDGED that the Petition is denied and this action is dismissed
  22   with prejudice.
  23
  24   DATED: March 29, 2021
                                                HONORABLE JOHN W. HOLCOMB
  25                                            UNITED STATES DISTRICT JUDGE
  26
  27
  28
